    Case 1:21-cv-05280-VEC Document 6
                                    5 Filed 07/23/21 Page 1 of 1
                                                               2




MEMO ENDORSED
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 7/23/2021
Case 1:21-cv-05280-VEC Document 6 Filed 07/23/21 Page 2 of 2


     Application GRANTED. The initial pretrial conference scheduled for
     July 30, 2021 is adjourned to August 13, 2021 at 10:00 a.m. The
     parties' joint submission is due by August 5, 2021.


     SO ORDERED.



                                     7/23/2021
     HON. VALERIE CAPRONI
     UNITED STATES DISTRICT JUDGE
